    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 1 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                            Date Identified    Date Entered
Exhibit #                    Description
                                                            (Leave Blank)     (Leave Blank)
            Initial Administrative Record [AR 000001-
PX-001      001320]
            Supplemental Memorandum by Secretary of
            Commerce Wilbur Ross Regarding the
            Administrative Record in Census Litigation
PX-002      (6/21/2018) [AR 1321]
PX-003      1st Supplemental AR Production [AR 1322]
            2nd Supplemental AR Production [AR 003736-
PX-004      012464]
            Disclosure Review Board (DRB) Release
PX-005      produced 8.28.18
PX-006      DRB Release produced 9.4.18
            4th Supplemental AR Production [AR 012464-
PX-007      012543]
            Privilege Overturns produced 9.17.18 [AR
PX-008      012476, 012755-012756]
            DRB Release produced 9.19.18 - 2017 ACS
PX-009      Data [AR 012757-012762]
            Additional Stakeholder Briefs produced
PX-010      9.26.18 [AR 012763-012767]
            Documents Produced in Response to 5th MTC
PX-011      [AR012768-012803]
            Documents Produced in Response to ECF No.
PX-012      349 [AR 012804-012826]
            10th Supplemental AR Production [AR
PX-013      012827-013022]
            Document Produced in Response to ECF No.
PX-014      361 [AR 013023-013024]
            DRB Release - Focus Group Materials
PX-015      produced 10.3.18 [AR 013025-013099]
            Additional Supplemental AR Documents
PX-016      Produced by Defendants
            Letter from A. Gary to J. Thompson re: Legal
            Authority for American Community Survey
PX-017      Questions (10/4/2016) [AR 000311]
            Email from I. Hernandez to W. Ross and B.
            Lenihan, cc: E.Herbt, W. Teramoto re: Census
PX-018      Updates (8/8/2018) [AR 000317]
            Email from K. Kobach to W. Teramoto re:
            Memo on Census Question re: Follow up on
PX-019      our phone call (7/24/2017) [AR 000763]


            Letter from W. Ross to K. Harris (1/31/2018)
PX-020      [AR 000782]
PX-021      Summary of Discussion between W. Ross and


                               Plaintiffs’ Trial Exhibit List -1
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 2 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            N. Pelosi re: 3/23/18 meeting [AR 001274]
            Memo from J. Abowd to W. Ross re: Technical
            Review of the Department of Justice to Add
            Citizenship Question to the 2020 Census
PX-022      (January 19, 2018) [AR 001277]
            Questions on the Jan 19 Draft Census Memo
            on the DOJ Citizenship Question
PX-023      Reinstatement Request [AR 001286]
            Summary Analysis of the Key Differences
            Between Alternative C and Alternative D [AR
PX-024      001304]
            Memo from J. Abowd to W. Ross re:
            Preliminary analysis of Alternative D
PX-025      (Combined Alternatives B and C) [AR 001308]
            Defendant Ross Decisional Memo (Mar. 26,
PX-026      2018) [AR 001313]
            Email from A. Willard to R. Jarmin
PX-027      (12/15/2017) [AR 001332]
            Email from Victoria Velkoff to Aaon Willard
            re: Tuesday Availability (7/25/2017) [AR
PX-028      1393]
            Email from A. Willard to V. Velkoff
PX-029      (7/25/2017) [AR 001404]
            Email from D. Langdon to E. Herbst re: Census
            Bureau briefing for OS politicals (2/2/2017)
PX-030      [AR 001410]
            Email from E. Comstock to C. Neuhaus et al.,
PX-031      re: Census (8/29/2017) [AR 001411]
            Letter from A. Gary to R. Jarmin re: Request to
            Reinstate Citizenship Question on 2020 Census
PX-032      Questionnaire (12/12/2017) [AR 001525]
            Email from J. Uthmeier to E. Lamas and R.
PX-033      Jarmin re: DOJ letter (2/15/2017) [AR 001634]
            Questions on the Jan 19 Draft Census Memo
            on the DOJ Citizenship Question
PX-034      Reinstatement Request [AR 001954]
            Email from K. Dunn Kelley to J. Uthmeier re:
            Prep for Wed Census meeting wit Sec
PX-035      (9/5/2017) [AR 001996]
            Email from K. Dunn Kelley to J. Uthmeier re:
            Prep for Wed Census meeting with Sec
PX-036      (9/5/2017) [AR 001998]
            Email from J. Uthmeier to E. Comstock re:
            Census Matter Follow-up (9/7/2017) [AR
PX-037      002034]



                                Plaintiffs’ Trial Exhibit List -2
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 3 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Email from James Uthmeier to Mark Neuman
            [confirmed by Privilege Log] re: Questions re
PX-038      Census (9/8/2017) [AR 002051_0001]
            Email from M. Walsh to W. Teramoto and J.
PX-039      Rockas (3/16/2018) [AR 002160]
            Email from W. Teramoto to J. Rockas re:
            NEED APPROVAL - Gilliam Quotes
PX-040      (3/16/2018) [AR 002167]
            Email from C. Jones to E. Comstock re:
            Seeking comment - citizenship question
PX-041      (2/28/2018) [AR 002199]
            Email from B. Reist to E. Comstock re:
            Citizenship Questions --Complete Set
PX-042      (2/2/2018) [AR 002292]
            Questions on the Jan 19 Draft Census Memo
            on the DOJ Citizenship Question
PX-043      Reinstatement Request [AR 002294]
            Email from J. Uthmeier to E. Comstock re:
            Census Matter Follow-Up (9/7/2017) [AR
PX-044      002395]
            Email from W. Ross to E. Comstock (9/1/2017)
PX-045      [AR 002424]
            Email from C. Neuhaus to S. Park-Su et al, re:
PX-046      Census (8/29/2017) [AR 002426]
            Email from S. Park-Su to E. Comstock, cc: C.
            Neuhaus, M. Leach, I. Hernandez, C. Dorsey,
            M. Bedan, re: Census (8/29/2017) [AR
PX-047      002429]
            Email from E. Comstock to W. Teramoto re:
PX-048      Calls with DOJ (9/16/2017) [AR 002458]
            Email from E. Comstock to P. Davidson, J.
            Uthmeier, cc: W. Teramoto, re: Census Matter
PX-049      Follow Up (9/7/2017) [AR 002459]
            Email from E. Comstock to W. Teramoto re:
            Memo on Census Question (8/16/2017) [AR
PX-050      002461]
            Email from E. Comstock to [REDACTED] re:
            Call today to discuss DoC Issues (5/4/2017)
PX-051      [AR 002462]
            Email from P. Davidson to W. Ross, re: Letter
PX-052      from DOJ (10/8/2017) [AR 002482]
            Email from P. Davidson to B. Murnane re:
            John Gore from DOJ called - his number is
PX-053      [redacted] (11/27/2017) [AR 002496]



                                Plaintiffs’ Trial Exhibit List -3
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 4 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Email between E. Comstock, W. Ross, and W.
            Teramoto re: ITA Request for [Redacted]
PX-054      (9/1/2017) [AR 002519]
            Email from E. Comstock to W. Ross re: Your
            Question on the Census (3/10/2017) [AR
PX-055      002521]
            Email from W. Ross to W. Teramoto re:
PX-056      Census (1/29/2018) [AR 002525]
            Email from W. Ross to P. Davidson re: Census
PX-057      (9/19/2017) [AR 002528]
            Email from B. Alexander to H. Geary
PX-058      (4/5/2017) [AR 002561]
            Email between J. Gore and M. Leach, re: Call
PX-059      (9/13/2017) [AR 002628]
            Email from Macie Leach to John Gore re: Call
PX-060      (9/13/2017) [AR 002634]
            Emails between W. Teramoto, D. Cutrona, J.
PX-061      Gore re: Call (9/18/2017) [AR 002636]
            Email from W. Teramoto to D. Cutrona re: Call
PX-062      (9/18/2017) [AR 002637]
            Email from W. Teramoto to J. Gore and D.
PX-063      Cutrona re: Call (9/16/2017) [AR 002639]
            Email from J. Rockas to K. Manning re:
PX-064      Citizenship Question (3/19/2018) [AR 002643]
            Email from J. Rockas to W. Teramoto
PX-065      (3/16/2018) [AR 002646]
            Email from D. Cutrona to W. Teramoto re: Call
PX-066      (9/18/2017) [AR 002651]
            Email from D. Cutrona to W. Teramoto re: Call
PX-067      (9/17/2017) [AR 002653]
            Email between W. Teramoto and M. Leach, re:
PX-068      John Gore-DOJ (9/15/2017) [AR 002659]
PX-069      2016 Internet Breakoff Rates [AR 002737]
            Email from R. Jarmin to K. Kelley re: Question
PX-070      (2/14/2018) [AR 003274]
            Email from R. Jarmin to K. Kelley re: Request
            to Reinstate Citizenship Question on 2020
            Census Questionnaire (12/22/2017) [AR
PX-071      003289]
            Email from S. Buckner to R. Jarmin re: Urgent
PX-072      query from Science (1/2/2018) [AR 003323]
            Email from E. Lamas to A. Willard re: Please
PX-073      call Karen (12/15/2017) [AR 003347]
            Email from J. Abowd to R. Jarmin re: DOJ
PX-074      Letter (12/15/2017) [AR 003354]




                                Plaintiffs’ Trial Exhibit List -4
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 5 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Email from R. Jarmin to K. Kelley re: DOJ
PX-075      (2/6/2018) [AR 003460]
            Email from E. Lamas to K. Kelley re: Two
            questions from Molly McCarthy on Citizenship
PX-076      as a topic (10/11/2017) [AR 003470]
            Email from S. Park-Su to M. Wash and B.
            Lenihan re: FW: MOU Update (3/6/2018) [AR
PX-077      003588]
            Email from E. Comstock to K. Kelley and M.
            Walsh re: Potential House CJS Minority
            Questions for Tomorrow's Hearing (3/20/2018)
PX-078      [AR 003597]
            Email from D. Langdon to E. Comstock re:
PX-079      2020 Census Topics (3/10/2017) [AR 003685]
            Email from D. Langdon to E. Comstock and E.
            Herbst re: 2020 topics briefing (3/15/2017)
PX-080      [AR 003686]
            Email from B. Alexander to E. Comstock
PX-081      (4/20/2017) [AR 003694]
            Email from E. Comstock to W. Ross re: Census
            Testimony for Wed. May 3 House CIS Hearing
PX-082      (5/1/2017) [AR 003695]
            Email from W. Ross to W. Teramoto re:
PX-083      Census (5/2/2017) [AR 003699]
            Email from E. Comstock to E. Branstad re:
PX-084      DOJ contact (5/4/2017) [AR 003701]
            Email from D. Langdon to L. Blumerman re:
            Requested Information - Legal Review All
PX-085      Residents….. (5/24/2017) [AR 003702]
            Calendar Invite from J. Uthmeier to E.
            Comstock for meet with James re: Census
PX-086      Citizenship (6/27/2017) [AR 003705]
            Email from A.M. Neuman to E. Comstock re:
PX-087      Census Question (4/14/2017) [AR 003709]
            Email between E. Comstock and W. Ross re:
PX-088      Census (5/2/2017) [AR 003710]
            Draft Response Template re: Citizenship
PX-089      Question [AR 003870]
            Memo from W. Ross to K.D. Kelley re:
            Reinstatement of a Citizenship Question on the
            2020 Decennial Census Questionnaire
PX-090      (3/26/2018) [AR 003893]
            Email from K. Kelley to R. Jarmin re: re: Need
            DOC Guidance--Race/Ethnicity Questions and
PX-091      Citizenship (1/24/2018) [AR 003978]


                                Plaintiffs’ Trial Exhibit List -5
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 6 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            Email from K. Quinley to K. Kelley re: Agenda
            for January 11 Steering Committee (1/10/2018)
PX-092      [AR 003981]
            Agenda for Steering Committee meeting [AR
PX-093      003982]
            Email from W. Teramoto to E. Comstock re:
            Memo on Census Question (8/16/2017) [AR
PX-094      003983]
            Email from W. Ross to E. Comstock re: Census
PX-095      Matter (8/10/2017) [AR 003984]
            Email from Earl Comstock to Wilbur Ross,
            copying Wendy Teramoto, re: ITA Request for
PX-096      [redacted] (9/1/2017) [AR 004002]
            Email from E. Comstock to W. Ross (8/8/2017)
PX-097      [AR 004004]
            Submission of the 2020 Census and American
            Community Survey Questions to Congress
PX-098      PowerPoint Presentation [AR 004802]
            Hearing Prep: Tribal Qs&As for February 14,
PX-099      2018 [AR 004863]
            Memo from J. Abowd to R. Jarmin re:
            Summary of Quality/ Cost of Alternatives for
            Meeting Department of Justice Request for
PX-100      Citizenship Data (1/3/2018) [AR 005473]
            Email from R. Jarmin to A. Gary re: Request to
            Reinstate Citizenship Question on 2020 Census
PX-101      Questionnaire (1/3/2018) [AR 005489]
            Alternative Sources of Citizenship Data for the
PX-102      2020 Census (12/22/2017) [AR 005500]
            Memo from S. Ewert to K. Humes re:
            Citizenship and survey response rates
PX-103      (2/7/2017) [AR 005596]
            Email from K. Prewitt to J. Abowd re census
PX-104      citizenship (2/25/2018) [AR 006156]
            Email from M. Hansen to S. Jost re: Census
PX-105      2020 (2/6/2018) [AR 006236]
            Email from J. David Brown to J. Eltinge, et al.
            re: Methodological text and selected references
PX-106      (1/3/2018) [AR 006575]
            Email from M. Heggeness to J.Abowd re:
            Internal Meeting Re: DOJ Letter Response
PX-107      (1/2/2018) [AR 006623]
            Email from P. Beatty to J. Abowd re: Trump
            Justice Department Pushed for Citizenship
PX-108      Question on Census (1/2/2018) [AR 006629]



                                Plaintiffs’ Trial Exhibit List -6
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 7 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            Email from R. Jarmin to A. Fontenot, J. M
            Abowd re: Request to Reinstate Citizenship
            Question on 2020 Census Questionnaire
PX-109      (12/22/2017) [AR 006659]
            Letter from Arthur Gary to Defendant Jarmin,
            Re: Request to Reinstate Citizenship Question
            on 2020 Census Questionnaire (Dec. 12, 2017)
PX-110      [AR 007729]
            Email from J. Abowd to J. Whitehorne re:
            Citizenship on the ACS (12/18/2017) [AR
PX-111      008239]
            2020 Census: Adding Content to the
PX-112      Questionnaire [AR 008291]
            Email from R. Jarmin to C. Jones re: Question
PX-113      (2/14/18) [AR 008325]
            Email from R. Jarmin to A. Fontenot re:
PX-114      Citizenship question (1/18/2018) [AR 008345]
            Email from J. Thompson to R. Jarmin re: Letter
PX-115      to Secretary Ross (1/29/18) [AR 008554]
            Letter from V. Barabba et al to W. Ross
PX-116      (1/26/2018) [AR 008555]
            Email from E. Lamas to S. Buckner re: DOC
PX-117      Clearance Update (1/24/2018) [AR 008558]
            Email from S. Buckner to R. Jarmin (1/4/2018)
PX-118      [AR 008630]
            Email from J. Abowd to S. Garfinkel re: 2018-
            03-08 Challenges and Experiences Adapting
            Differentially Private Mechanisms to the 2020
PX-119      Census (3/5/2018) [AR 008911]
            Garfinkel Presentation- "Challenges and
            Experiences Adapting Differentially Private
PX-120      Mechanisms to the 2020 Census" [AR 008912]
            Email from J. Abowd to B. Reist et al. re:
            FINAL VERSION ATTACHED (1/4/2018)
PX-121      [AR 009008]
            Email from J. Abowd to J. Brown et al. re: DOJ
PX-122      Letter Follow-up (12/19/2017) [AR 009068]
            Email from C. Jones to S. Park-Su re: Draft
            Response to Question (2/24/2018) [AR
PX-123      009190]
            Email from K. Hancher to R. Jarmin re: DOJ
PX-124      Meeting (2/15/2018) [AR 009193]
            Email from J. Abowd to K. Evans re: Is this the
            memo you referred to on the call? (3/5/2018)
PX-125      [AR 009345]



                                Plaintiffs’ Trial Exhibit List -7
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 8 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            Email from R. Jarmin to M. Berning re: SSA
PX-126      (2/13/2018) [AR 009444]
            Email from J. Treat to R. Jarmin re: Notes from
            the meeting with the Secretary (2/13/2018)
PX-127      [AR 009450]
            Email from [Redacted] to R. Jarmin re: Items
PX-128      (1/2/2018) [AR 009679]
PX-129      2016 Breakoff data [AR 009692]
            Email from R. Jarmin to K. Kelley re: Need
            DOC Guidance--Race/Ethnicity Questions and
PX-130      Citizenship (1/24/2018) [AR 009739]
            Email to K. Kelley re: Items to cover w/ Izzy
PX-131      (9/5/2017) [AR 009799]
            Memo from J. Abowd to W. Ross re:
            Preliminary analysis of Alternative D
            (Combined Alternatives B and C) (3/1/2018)
PX-132      [AR 009812]
            Memo from E. Comstock to W. Ross re:
            Census Discussions with DoJ (9/8/2017) [AR
PX-133      009834]
            2020 Census: Adding Content to the
PX-134      Questionnaire [AR 009865]
PX-135      2017 Break-off analysis [AR 010382]
            Memorandum from Center for Survey
            Measurement to ADRM re: Respondent
            Confidentiality Concerns (9/20/2017) [AR
PX-136      010386]
            American Community Survey (ACS) Response
PX-137      Rate by Mode [AR 010408]
            Draft Memo - 2018.Executive Summary [AR
PX-138      010499]
            Draft Memo - 2018.Executive Summary [AR
PX-139      010509]
            Questions on the Jan 19 Draft Census Memo
            on the DOJ Citizenship Question
PX-140      Reinstatement Request [AR 010895]
            Memo from S. Ewert to K. Humes re:
            Citizenship and survey response rates
PX-141      (2/7/2017) [AR 010913]
            Spreadsheet re: Question Assignments [AR
PX-142      010950]
            Email from W. Ross to P. Davidson, re: Census
PX-143      Questions (11/28/2017) [AR 011193]
            Email from B. Page to R. Jarmin re: Census
PX-144      Question Request (12/20/2017) [AR 011194]


                                Plaintiffs’ Trial Exhibit List -8
    Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 9 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            Email from J. Uthmeier to M. Neuman
            [confirmed by Privilege Log] re: Questions re
PX-145      Census (9/13/2017) [AR 011329]
            Email from W. Ross to W. Teramoto and E.
            Comstock re: Memo on Census Question
PX-146      (8/11/2017) [AR 011362]
            Memo from M. Berning et al., to J. Abowd re:
            Alternative Sources of Citizenship Data for the
PX-147      2020 Census (12/22/2017) [AR 011634]
            Email from K. Dunn Kelley to A. Willard re:
PX-148      Notes from drive (10/9/2017) [AR 012464]
            Email chain between Ross and Dunn Kelley
PX-149      (1/16/2018) [AR 012479]
            Email chain between Langdon and census
PX-150      employees (5/24/2017) [AR 012541]
            2017 Breakoff Rates by Race Group [AR
PX-151      012757]
            2020 CBAMS Focus Groups Audience
PX-152      Summary Report [AR 013025]
            9/19/2017 Comstock email to Teramoto,
            attaching 9/8/17 memo from Comstock to Ross
PX-153      (unredacted) [AR 016106]
            August 6, 2018, Letter Re: Proposed
            Information Collection; Comment Request;
            2010 Census 83 Fed. Reg. 26,643 (June 8,
            2018), Docket No. USBC-2018-0005
PX-154      [PLO24752].
            2012-2016 ACS CAPI Response Rate by Tract
            Percentage of Housing Units with at least One
PX-155      Noncitizen [0010678DRB]
            Email from J. Gore to A. Gary (10/31/17)
PX-156      [CLC 1-6]
PX-157      Email from Pickett to Gore (11/3/17) [CLC 58]
            Memo from Center for Survey Measurement to
PX-158      ADRM [COM_DIS00002446]
            Mikelyn Meyers and Patricia Goerman U.S.
            Census Bureau; Presented at the 73nd annual
            conference of the American Association for
            Public Opinion Research (AAPOR) Denver,
            Colorado. May 16-19, 2018
PX-159      [COM_DIS00002454]
            Mikelyn Meyers, U.S. Census Bureau,
            Respondent Confidentiality Concerns and
            Possible Effects on Response Rates and Data
            Quality for the 2020 Census (Nov. 2, 2017)
PX-160      [COM_DIS00002481]



                                Plaintiffs’ Trial Exhibit List -9
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 10 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            2020 Census Barriers, Attitudes and Motivators
            Study (CBAMS) Brief Update
PX-161      [COM_DIS00008554]
            Brown, J. David et al., Understanding the
            Quality of Alternative Citizenship Data
            Sources for the 2020 Census
PX-162      [COM_DIS00009833]
            2020 Census Barriers, Attitudes and Motivators
            Study (CBAMS) High-Level Findings
PX-163      [COM_DIS00010669]
            Proposed Content Test - Victoria Velkoff
PX-164      [COM_DIS00010789]
            Proposed Content Test - Victoria Velkoff
PX-165      [COM_DIS00010875]
PX-166      Intentionally Left Blank
            Letter from Goodlatte to Ross (2/27/2018)
PX-167      [COM_DIS00014115]
            Letter from Mateer to Jarmin (2/23/2018)
PX-168      [COM_DIS00014116]
            Letter from Lawson to Ross (2/23/2018)
PX-169      [COM_DIS00014119]
            Letter from Warner to Ross (2/23/2018)
PX-170      [COM_DIS00014120]
            Letter from Marshall to Ross (2/23/2018)
PX-171      [COM_DIS00014121]
            Letter from Hunger to Ross (3/13/2018)
PX-172      [COM_DIS00014123]
            Letter from Cotton to Ross (2/27/2018)
PX-173      [COM_DIS00014126]
            Press Release re: Cotton, Cruz, and lnhofe
            Applaud Addition of Citizenship Question to
PX-174      Census (3/27/2018) [COM_DIS00014128]
            Letter from Kirsanow to Jarmin (3/15/2018)
PX-175      [COM_DIS00014129]
            Letter from Kobach to Ross (2/12/2018)
PX-176      [COM_DIS00014132]
            Letter from King to Ross (2/16/2018)
PX-177      [COM_DIS00014135]
            Report re "letters received"
PX-178      [COM_DIS00014138]
            Email chain between W. Ross, B. Lenihan, J.
            Uthmeier, J. Rockas re: SHORT FUSE: Fw:
            Census/immigration status story (Deadline:
            Today 2:45pm) (12/29/2017)
PX-179      [COM_DIS00014335]



                               Plaintiffs’ Trial Exhibit List -10
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 11 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Email chain between W. Ross, B. Lenihan, J.
            Uthmeier, J. Rockas re: SHORT FUSE: Fw:
            Census/immigration status story (Deadline:
            Today 2:45pm) (12/29/2017)
PX-180      [COM_DIS00014338]
            Email chain between J. Uthmeier, S. Park-Su,
            E. Comstock, P. Davidson, W. Teramoto, re:
            Census Matter Follow-Up (9/11/2017)
PX-181      [COM_DIS00014666]
PX-182      Intentionally Left Blank
            Email between W. Ross and W. Teramoto re:
PX-183      Census (5/2/2017) [COM_DIS00016118]
PX-184      Intentionally Left Blank
            Email chain between E. Herbst, M. Neuman, E.
            Comstock re: 17-053169 (3/14/2017)
PX-185      [COM_DIS00016561]
            Email between E. Comstock and M. Neuman,
            re: Census Question (4/14/2017)
PX-186      [COM_DIS00018614]
PX-187      Intentionally Left Blank
            Email between E. Comstock and M. Neuman
            re: One of the Supreme Court cases that
            informs planning for 2020 Census (4/11/2017)
PX-188      [COM_DIS00018615]
            Emails between W. Teramoto and B. Lenihan
            email re: where are KDK murder boards
PX-189      (6/19/2017) [COM_DIS00020349]
            Email between Teramoto, Kelley and Neuman
            re: IMPORT: From Oversight Hearing
PX-190      (10/13/2017) [COM_DIS00020557]
            Emails between A. Willard, S. Park-Su, K.
            Dunn Kelley re: Mark Neuman mtg req.
PX-191      (8/29/2017) [COM_DIS00020561]
            Schedule for Secretary Ross's Conference
PX-192      Room, 2018, Redacted [COM_DIS00021107]
            Schedule for Secretary Ross, 2017, Redacted
PX-193      [COM_DIS00021159]
            Schedule for Secretary Ross, 2018, Redacted
PX-194      [COM_DIS00021255]
            Schedule for Secretary Ross's Conference
PX-195      Room, 2017, Redacted [COM_DIS00021330]
            Email from A. Gary to J. Gore (1/29/2018)
PX-196      [DOJ 2712]
            Email from R. Jarmin to A. Gary (1/9/2018)
PX-197      [DOJ 2713]



                               Plaintiffs’ Trial Exhibit List -11
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 12 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            Email from A. Gary to R. Jarmin (1/2/2018)
PX-198      [DOJ 2714]
            Email from A. Gary to R. Jarmin (12/22/2017)
PX-199      [DOJ 2715]
            Email from R. Jarmin to A. Gary (12/22/2017)
PX-200      [DOJ 2716]
            Email from J. Gore to R. Tucker (12/8/2017)
PX-201      [DOJ 2722]
            Email from J. Gore to A. Gary (11/3/2017)
PX-202      [DOJ 2738]
            Email from G. Friel to J. Gore and B. Aguinaga
PX-203      (9/25/2017) [DOJ 3710]
            Email from B. Aguinaga to B. Pickett
PX-204      (11/3/2017) [DOJ 3740]
            Email thread between R. Tucker, R. Troester, J.
PX-205      Gore (11/30/2017) [DOJ 14798]
            Email from J. Gore to A. Gary (12/8/2017)
PX-206      [DOJ 14821]
            Email from J. Gore to A. Gary (11/30/2017)
PX-207      [DOJ 14834]
            Email thread between J. Gore, R. Tucker, R.
PX-208      Troester (11/30/2017) [DOJ 14840]
            Email from A. Gary to J. Gore (9/11/2017)
PX-209      [DOJ 14996]
            Gore Calendar Entry for "Call with John Gore-
PX-210      Justice" (9/13/2017) [DOJ 15201]
            Email from J. Gore to C. Herren (11/1/2017)
PX-211      [DOJ 28339]
            Email from C. Herren to J. Gore (4/25/2018)
PX-212      [DOJ 28354]
            Email from C. Herren to J. Gore (11/3/2017)
PX-213      [DOJ 28385]
            Email from C. Herren to J. Gore (1/3/2018)
PX-214      [DOJ 28401]
            Email from C. Wells to J. Gore (4/24/2018)
PX-215      [DOJ 29771]
            Email from J. Gore to C. Wells (5/2/2018)
PX-216      [DOJ 29775]
            Email from B. Shumate to J. Gore (3/25/2018)
PX-217      [DOJ 30395]
            Email from C. Legore-Traore to J. Gore
PX-218      (9/22/2017) [DOJ 30651]
            Email from A. Gary to J. Gore, et al.
PX-219      (1/30/2018) [DOJ 35720]




                               Plaintiffs’ Trial Exhibit List -12
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 13 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Letter from CSAC attached to Gary email
PX-220      (12/9/2018) [DOJ 35722]
            Illinois Complete Count Commission Act
PX-221      [PL001268]
            Map of Hard to Count Communitites in Illinois
PX-222      [PL001271]
            NAC Fall Meeting November 2016
PX-223      Recommendations and Responses [PL007310]
            Map of Hard to Count Comunitities in New
PX-224      York [PL010276]
PX-225      NAC Fall Meeting 2017 Agenda [PL013049]
            NAC Spring 2018 Meeting Agenda
PX-226      [PL013051]
PX-227      NAC Charter [PL013053]
PX-228      NAC Membership List [PL013057]
            NAC Standard Operating Procedures February
PX-229      2018 [PL013060]
            Respondent Confidentiality Concerns on
            Possible Effects on Response Rates and Data
            Quality for the 2020 Census Arturo Vargas
PX-230      Discussant [PL015274]
            City of Chicago - 2018 Budget Ordinance
PX-231      [PL016169]
            City of Chicago - 2018 Draft Action Plan
PX-232      [PL016177]
            Illinois Dep't of Commerce & Economic
PX-233      Opportunirty - Grant Award letter [PL016787]
            Illinois - Inter-governmental agreement b/w
            Dep't of Human Services and City of Chicago
PX-234      (FY2019) [PL016790]
            Illinois - Inter-governmental agreement b/w
            Dep't of Human Services and City of Chicago
PX-235      (FY2019) [PL016792]
            Illinois - Inter-governmental agreement b/w
            Dep't of Human Services and City of Chicago
PX-236      (FY2019) [PL016794]
            Illinois - Dep't of Health and Human Services
            Administration for Children and Families
            Notice of Award for City of Chicago (2015-
PX-237      2019) [PL016796]
            Chicago's Census 2020 Complete Count
PX-238      Committees Memo [PL017219]
            Executed Grant Agreement - Chicago DFSS
            for Senior Services Agency on Aging for FY
PX-239      2019 [PL017271]


                               Plaintiffs’ Trial Exhibit List -13
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 14 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Attachment C: Intrastate Funding Formula and
PX-240      2018 Estimated Resource Plan [PL024433]
            Vocational Rehabilitataion Funding Formula
PX-241      [PL024437]
            Comment letter from NY et al v Commerce et
            al Coalition of Plaintiffs (8/6/2018)
PX-242      [PL024752]
            Board of Commissioners of Cook County
PX-243      Resolution 18-6420 [PL024766]
            Board of Commissioners of Cook County
            Resolution 18-6056 Legislation Details
PX-244      [PL024768]
            Board of Commissioners of Cook County
            Resolution 18-6056 Proposed Amendment
PX-245      [PL024771]
            Chicago City Council Emergency Fund
            Resolution -- signed and filed version
PX-246      [PL024773]
            Non-Regulatory Guidance: Fiscal Changes and
            Equitable Services Requirements Under the
            Elementary and Secondary Education Act of
            1965 (ESEA), as Amended by the Every
PX-247      Student Succeeds Act (ESSA) [PL024775]
            Guidance - State Educational Agency
            Procedures for Adjusting Basic Concentration,
            Targeted, and Education Finance Incentive
            Grant Allocations Determined by the U.S.
PX-248      Department of Education [PL024819]
            Cook County Census Complete Count
PX-249      Committee Booklet [PL024855]
            Letter from Mayor Rahm Emmanuel to
PX-250      Secretary Wilbur Ross (2/6/2018) [PL024988]
PX-251      ADC 2017 Convention book [PLT003023]
PX-252      2017 ADC brochure [PLT003113]
PX-253      ADC 2018 Convention book [PLT004786]
            Email exchange between J. Gore and C.
            McCormick (5/12/2017) [EPIC-17-06-30-DOJ-
PX-254      FOIA-20180309]
            American Community Survey Questionnaire
PX-255      2017
PX-256      Census 2000 Long Form Questionnaire
            Census 1950 Census of Population and
PX-257      Housing Questionnaire
            Federal Register Notice Proposed Information
PX-258      Collection Comment Request on 2020 Census



                               Plaintiffs’ Trial Exhibit List -14
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 15 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
PX-259      Map of Fort Myers, Florida
            U.S. Census Bureau Statistical Quality
PX-260      Standards
            Census 2000 Brief Overview of Race and
PX-261      Hispanic Origin
            2005 National Census Test: Analysis of the
PX-262      Race and Ethnicity Questions
            2010 Census Coverage Measurement
            Estimation Report: Components of Census
            Coverage for the Household Population in the
PX-263      United States
            2020 Census Planning Survey ("Census
PX-264      Barriers, Attitudes and Motivators Study")
PX-265      2020 Census Integrated Communications Plan
            Office of Management and Budget Standards
PX-266      and Guidelines for Statistical Surveys
            DSSD 2010 Census Coverage Measurement
PX-267      Memorandum Series #2010-G-01
PX-268      Proposed Content Test on Citizenship Question
            Memorandum for the President from Andrew
            Bremberg re: Executive Order on Protecting
            American Jobs and Workers by Strengthening
            the Integrity of Foreign Worker Visa Programs
PX-269      (1/23/2017)
            Memo from A. Bremberg to the President re:
            Executive Order on Protecting American Jobs
            and Workers by Strengthening the Integrity of
PX-270      Foreign Worker Visa Programs
            Memo from L. Blumerman to the Record re:
            Planned Development and Submission of
            Subjects Planned for the 2020 Census Program
            and Questions Planned for the 2020 Census
PX-271      Program
            Gore Congressional Testimony - Bloomberg
            Transcript Excerpt from Time 1:14:43 to
PX-272      1:15:34
            Gore Congressional Testimony - Bloomberg
PX-273      Video Excerpt from Time 1:14:43 to 1:15:35
            U.S. Department of Commerce Census Bureau
            National Advisory Committee on Racial,
PX-274      Ethnic, and Other Populations Charter
            U.S. Department of Commerce Census Bureau
            of the Census Scientific Advisory Committee
PX-275      Charter



                               Plaintiffs’ Trial Exhibit List -15
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 16 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            Prepared Statement of Ron Jarmin, PhD. And
            Earl Comstock Before the Committee on
            Oversight and Government Reform U.S. House
            of Representatives- "Progress Report on the
PX-276      2020 Census"
            Questions Planned for the 2020 Census and the
            American Community Survey : A Process
PX-277      Overview- Presentation by J. Ortman
            Prepared Statement of J. Thompson before the
            Appropriations Committee's Subcommittee on
            Commerce, Justice, Science and Related
PX-278      Agencies
            Statement of Karen Dunn Kelley Before the
            Senate Commerce, Science and Transportation
PX-279      Committee
            NYIC v USDOC - Defendants' Objections and
            Responses to Plaintiffs' Requests for Expedited
            Production of Documents and First Set of
            Interrogatories to Defendants USDOC and
PX-280      Wilbur Ross
PX-281      J. Uthmeier Declaration
            Transcript--Committee on Oversight and
            Government Reform Progress Report on the
PX-282      2020 Census
            NY-Defendants' Disclosures Pursuant to Rule
PX-283      26(A)(2)(C)
PX-284      Intentionally Left Blank
            Email from R. Jarmin to K. Kelley re: DOJ
PX-285      (12/19/2017) [AR 001357]
            Email from R. Jarmin to K. Kelley (2/13/2018)
PX-286      [AR 004853]
PX-287      Expert Report of Matthew A. Barreto, Ph.D.
            Expert Rebuttal Report of Matthew A. Barreto,
PX-288      Ph.D.
PX-289      Expert Rebuttal Report of Joseph J. Salvo
            O’Hare, William- The Likely Impact of the
            Addition of a Citizenship Question in the 2020
            Census on Census Self-Response, Net
PX-290      Undercount, and Omissions Rates
            Hogan, Howard et al., - Quality and the 2010
PX-291      Census
            Memo from P. Cantwell to D. Whitford re:
            2010 Census Coverage Measurement
            Estimation Report: Summary of Estimates of
PX-292      Coverage for Persons in the United States



                               Plaintiffs’ Trial Exhibit List -16
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 17 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Document prepared by John Abowd and David
PX-293      Brown
            Memo from P. Cantwell to D. Whitford re:
            2010 Census Coverage Measurement
            Estimation Report: Components of Census
            Coverage for the household Population in the
PX-294      United States
            Coverage of the Hispanic Population of the
            United States in the 1970 Census - A
PX-295      Methodological Analysis
            Defendants’ Reply Memorandum and
            Opposition to Plaintiffs’ Motion for Summary
            Judgment- Federation for American
            Immigration Reform ( FAIR) vs. Philip M.
PX-296      Klutznick, et al.
            Defendants’ Objections and Responses to
            Plaintiffs’ Requests for Admission to
            Defendant United States Census Bureau
PX-297      (10/23/2018)
            Defendants’ Objections and Responses to
            Plaintiffs’ Requests for Admission to
            Defendant United States Department of
PX-298      Commerce (10/23/2018)
            Defendants’ Objections and Responses to
PX-299      Plaintiffs’ Third Set of Interrogatories
            Commerce Response to NYIC Plaintiffs' First
PX-300      Set of RFPs and Rogs (8/13/2018)
            Commerce Supplemental Response to NYIC
PX-301      Plaintiffs First Set of Rogs (9/5/2018)
            Commerce Second Supp Response to ROG 1
PX-302      FINAL (10/11/2018)
            Commerce Response to NYIC Plaintiffs
PX-303      Second Set of Rogs (9/28/2018)
PX-304      NYIC v. Dep't of Commerce, et al., Complaint
PX-305      Defendants' Answer to NYIC Complaint
            Census Equity Act: Hearings Before the
            Subcomm. on Census & Population of the H.
            Comm. On Post Office & Civ. Serv., 101st
            Cong. 43–45, 59 (1989) (statement of C. Louis
PX-306      Kincannon, Deputy Director, Census Bureau)
            Exclude Undocumented Residents from Census
            Counts Used for Apportionment: Hearing
            Before the Subcomm. on Census & Population
            of the H. Comm. on Post Office & Civil Serv.,
            100th Cong. 50–51 (1988) (testimony of John
PX-307      Keane, Director, Census Bureau)


                               Plaintiffs’ Trial Exhibit List -17
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 18 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Aff. of Daniel B. Levine, Deputy Dir. of the
            Census Bureau at ¶ 5, Ex. A to Defs.’ Mot. To
            Dismiss the Action or, in the Alt., for Summ.
            J., Fed’n for Am. Immigr. Reform v. Klutznick,
PX-308      No. 79-3269 (D.D.C. Jan. 9, 1983)
            Brief of Former Directors of the U.S. Census
            Bureau as Amici Curiae Supporting Appellees,
PX-309      Evenwel v. Abbott, 136 S. Ct. 1120 (2016)
PX-310      Abowd Report (Subject to Motion)
PX-311      J. Thompson Report
PX-312      J. Thompson Report Errata
PX-313      S. Hillygus Report
PX-314      C. Warshaw Report
            Email from Langdon to Comstock (5/24/2017)
PX-315      [AR 001246]
PX-316      H. Habermann Report
PX-317      J. Van Hook Report
PX-318      J. Van Hook Supplemental Report
PX-319      S. Hillygus Rebuttal Report
PX-320      O'Hare Rebuttal Report
PX-321      Expert report of Dr. Christopher Warshaw
PX-322      Errata sheet for Dr. Warshaw's Expert Report
PX-323      Christopher Warshaw CV
            C. Warshaw table with 2% undercount
PX-324      population numbers
            Elis, Roy, Neil Malhotra, and Marc Meredith.
            2009. “Apportionment cycles as natural
            experiments." Political Analysis 17 (4):
PX-325      358{376.
            Ansolabehere, Stephen, Alan Gerber, and Jim
            Snyder. 2002. “Equal votes, equal money:
            Court-ordered redistricting and public
            expenditures in the American states." American
PX-326      Political Science Review 96 (4): 767{777.
PX-327      Expert Report of Andrew Reamer (inc. CV)
PX-328      Reamer Expert Report Errata
            Chart: Federal Assistance Programs with
            Allocation Formulas Affected by Decennial
PX-329      Census Undercount
PX-330      Schematic of census-derived datasets
PX-331      Expert Report of Lisa Handley (inc. CV)
            Department of Justice’s Guidance Concerning
            Redistricting Under Section 5 of the Voting
PX-332      Rights Act, February 9, 2011, 76 FR 7469


                               Plaintiffs’ Trial Exhibit List -18
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 19 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                     Description
                                                              (Leave Blank)     (Leave Blank)
            News Release, “Census Bureau Releases
            Estimates of Undercount and Overcount in the
PX-333      2010 Census” (May 22, 2012)
PX-334      Errata sheet to O’Hare report
PX-335      O'Hare CV
            O’Hare, W.P. (2018) presentation on
            undercount of young children at Census
            Bureau/Children’s Leadership Council meeting
PX-336      June 8, 2018

            Assessing Net Coverage Error for Young
PX-337      Children in the 2010 U.S. Decennial Census

            U.S. Census Bureau (2012b). 2010 Census
            Coverage Measurement Estimation Report:
            Components of Census Coverage for the
            Household Population in the United Statses,
            DSSD 2010 Census Coverage Measurement
            Memorandum Series #2010-G-04. U.S. Census
PX-338      Bureau, Washington, DC.
            U.S. Census Bureau (January 2017)
            Investigating the 2010 Undercount of Young
            Children –Analysis of Census Coverage
PX-339      Measurement Results.

            W.P. O’Hare, "Citizenship Question
            Nonresponse: A Demographic Profile of
            People Who Do Not Answer the American
            Community Survey Citizenship Question,"
            Georgetown Law: Ctr. On Opver & Inequality
PX-340      (Sept. 2018)
            U.S. Census Bureau (2012) 2010 Census Mail
            Response/Return Rates Assessment Report.
            2010 Census Planning Memorandum Series,
PX-341      exhibit to O' Hare declaration
            U.S. Census Bureau (2003) Census 2000 Mail
            Return Rates, Census 2000 Evaluation A.7.b,
            Herbert Stackhouse and Sarah Brady, January
PX-342      30, 2003, Tables 10, 12 and 16.
            Word, D.L., (1997) “Who Responds ? Who
            Doesn’t?: Analyzing Variation in Mail
            Response Rates During the 1990 Census,”
            Population Division Working Paper No. 19,
PX-343      Table 2.0


                                Plaintiffs’ Trial Exhibit List -19
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 20 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                 Date Identified    Date Entered
Exhibit #                     Description
                                                                 (Leave Blank)     (Leave Blank)
            Net undercount as a percent of the total
            population (Source: U.S. Census Bureau (2012)
            2010 Census Coverage Measurement
            Estimation Report: Summary of Estimates of
            Coverage for Persons in the United States.,
            DSSD 2010 Census Coverage Measurement
PX-344      Memorandum Series #2010-G-01 Table 7)
            U.S. Census Bureau (2014). 2014 Planning
PX-345      Database, U.S. Census Bureau
            U.S. Census Bureau, "Final Task Force Report:
            Task Force on the Undercount of Young
            Children" Memorandum for Frank A. Vitrano,
PX-346      U.S. Census Bureau (2/2/2014)
            Fernandez, L, Shattuck, R., and Noon, J., U.S.
            Census Bureau (2018), “Using Administrative
            Records and the American Community Survey
            to Study the Characteristics of Undercount
            Young Children in the 2010 Census,” Center
            for Administration Records Research and
PX-347      Application Working Paper #2018-05
            U.S. Census Bureau, State Mail Return Rates
PX-348      2010 Census
            U.S. Census Bureau : DSSD A.C.E.
            REVISION II MEMORANDUM SERIES
PX-349      #PP-54
            U.S. Census Bureau (2003) A.C.E. Revision II-
            Adjusted Data for States, Counties, and Places,
            DSSD A.C.E. REVISION II
PX-350      MEMORANDUM SERIES #PP-60, Table 1.
            Hogan and Robinson, "What the Census
            Bureau's Coverage Evaluation Programs tell Us
PX-351      About Differential Undercounts" (1993)
            U.S. Census Bureau, "1990 Mail Response
            rates by 1990 Geography Boundaries," 1990
PX-352      Census Page (/main/www.cen1990.html)
PX-353      Habermann C.V.
            Office of Management & Budget, Statistical
            Policy Directive No. 1: Fundamental
            Responsibilities of Federal Statistical Agencies
PX-354      and Recognized Statistical Units
            Principles and Practices for a Federal Statistical
PX-355      Agency, Sixth Edition (2017)
PX-356      5 C.F.R. Part 1320


                                 Plaintiffs’ Trial Exhibit List -20
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 21 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Date Identified    Date Entered
Exhibit #                     Description
                                                               (Leave Blank)     (Leave Blank)
            Subjects Planned for the 2020 Census and
PX-357      American Community Survey (3/28/2017)
            Charter of the Interagency Council on
            Statistical Policy, Subcommittee on the
            American Community Survey (Aug. 10, 2012,
PX-358      rev. Nov. 15, 2017)
            OMB Standards & Guidelines for Statistical
PX-359      Surveys (Sept. 2016)
            Statistical Policy Directive No. 2 Addendum:
            Standards & Guidelines for Cognitive
PX-360      Interviews
            United Nations, Principles and
            Recommendations for Population and Housing
PX-361      Censuses
            Office of Management & Budget, Instructions
            for Requesting OMB Review Under the PRA,
PX-362      OMB FORM 83-I INST, 10/95
PX-363      S. Hillygus CV
            Census Bureau Standard: Pretesting
            Questionnaires and Related Materials for
            Surveys and Censuses, Pretest Standards,
            https://www.census.gov/srd/pretest-
PX-364      standards.pdf
            Research Report Series, Public Attitudes
            Toward Use of Administrative Records
PX-365      (Survey Methodology # 2012-04)
            The Leadership Conf. Fund, States Ranked by
            Number of Hispanics Living in Hard-to-Count
            (HTC) Census Tracts,
            http://civilrightsdocs.info/pdf/census/2020/Tabl
PX-366      e1a-States-Number-Hispanics-HTC.pdf
            U.S. Government Accountability Office (July
            2018) “Actions Needed to Address Challenge
            to Enumerating Hard-to-Count Groups, GAO-
PX-367      18-599
            NALEO Educ. Inst., et al., "The Invisible
            Ones: How Latino Children Are Left Out of
PX-368      Our Nation's Census Count" (4/26/2016)
PX-369      Intentionally Left Blank
            The Urban Institute, McClure, et al.,
            “Administrative Records in the 2020 US
PX-370      Census, Research Report




                                Plaintiffs’ Trial Exhibit List -21
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 22 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                            Date Identified    Date Entered
Exhibit #                    Description
                                                            (Leave Blank)     (Leave Blank)
            2010 CENSUS PLANNING MEMORANDA
            SERIES No. 173, 2010 Census Item
            Nonresponse and Imputation Assessment
PX-371      Report
            U.S. Census Bureau 2017, “2020 Census
            Operation Plan: A New Design for the 21st
PX-372      Census. V.3.” (September)
            U.S. Census Bureau, Data Stewardship
            Executive Policy Committee, DS-16 Checklist
            for a Survey’s Handling of Sensitive Topics
            and Very Sensitive Topics in Dependent
PX-373      Interviewing
            U.S. Census Bureau 2017, “Subjects Planned
            for the 2020 Census and American Community
            Survey: Federal Legislative and Program Uses”
PX-374      (March)
            U.S. General Accounting Office 1999, “An
            Innovative Technique for Estimating Sensitive
PX-375      Survey Items”
            Assessing Net Coverage Error for Young
            Children in the 2010 U.S. Decennial Census.
            “Center for Survey Measurement Study Series
            (Survey Methodology #2014-02). U.S. Census
PX-376      Bureau
            EB Jensen, R. Bhaskar and M. Scopilliti
            (2015), "Demographic analysis 2010: Estimates
            of coverage of the foreign-born population in
            the American Community Survey," Population
            Division, US Census Bureau, Working Paper
PX-377      (103)
            U.S. Census Bureau, "Investigating the 2010
            Undercount of Young Children – Analysis of
            Census Coverage Measurement Results"
PX-378      (Jan. 2017)
            David L. Word, U.S. Census Bureau, "Who
            Responds/Who Doesn't? Analyzing Variation
            in Mail Response Rates During the 1990
PX-379      Census"
            U.S. Census Bureau (Nov. 10, 1988), Issue
            Paper On The 1990 Census Race Question, p.
PX-380      3.)
            U.S. Census Bureau 2017, “Investigating the
            2010 Undercount of Young Children – A
            Comparison of Demographic, Housing, and
PX-381      Household Characteristics of Children by Age”



                              Plaintiffs’ Trial Exhibit List -22
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 23 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Date Identified    Date Entered
Exhibit #                     Description
                                                               (Leave Blank)     (Leave Blank)
            S. Presser, M. Couper, J. Lessler, E. Martin, J.
            Martin, J. Rothgeb, and E. Singer (2004),
            “Methods for testing and evaluating survey
            questions,” Public opinion quarterly, 68(1),
PX-382      pp.109-130
            Bond et al., "The Nature of Bias When
            Studying Only Linkable Person Records:
            Evidence from the American Community
PX-383      Survey," 2013
            Catalina Amuedo-Dorantes, Esther Arenas-
            Arroyo, and Almudena Sevilla (2018),
            "Immigration enforcement and economic
            resources of children with likely unauthorized
            parents." Journal of Public Economics 158: 63-
PX-384      78
            Terry, R.L., Schwede, L., King, R., Martinez,
            M. and Childs, J.H., "Exploring Inconsistent
            Counts of Racial/Ethnic Minorities in a 2010
            Census Ethnographic Evaluation," Bulletin of
            Sociological Methodology, 135(1), pp. 32-49
PX-385      (2017)
            Elizabeth Martin (1999), "Who knows who
            lives here? Within-household disagreements as
            a source of survey coverage error." Public
            Opinion Quarterly: 220-236; Elizabeth Martin
PX-386      (2007)
            Robert Fay (1989), “An Analysis of Within-
            Household Undercoverage in the Current
            Population Survey.” Proceedings, Annual
PX-387      Research Conference, U.S. Census Bureau.
            Kevin S. Blake, Rebecca L. Kellerson, and
            Aleksandra Simic (2007), "Measuring
            overcrowding in housing." Washington, DC:
            Department of Housing and Urban
PX-388      Development, Office of Policy Development
            Edward Kissam, “Differential undercount of
            Mexican immigrant families in the US
            Census,” Statistical Journal of the IAOS 33, no.
PX-389      3 (2017): 797-816
            De La Puente, "An Analysis of the
            Underenumeration of Hispanics: Evidence
            From Small Area Ethnographic Studies," in
            Annual Research Conference Proceedings,
PX-390      Bureau of the Census, pp. 45-69




                                Plaintiffs’ Trial Exhibit List -23
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 24 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                     Description
                                                              (Leave Blank)     (Leave Blank)
            De La Puente, "The census undercount of the
            Hispanic population," Latino Studies Journal,
PX-391      Vol. III, Issue I (January, 1992)

            Elizabeth Martin, "Strength of attachment:
            Survey coverage of people with tenuous ties to
PX-392      residences." Demography 44, no. 2: 427 (2007)
            Phillip S. Kott and Dan Liao, "Calibration
            Weighting for Nonresponse with Proxy Frame
            Variables (So that Unit Nonresponse Can Be
            Not Missing at Random)." Journal of Official
PX-393      Statistics 34, no. 1, p. 108 (2018).
            David Fein, "Racial and Ethnic Differences in
            U.S. Census Omission Rates." Demography
PX-394      27:285-302 (1990)
            Andrew Keller and Tyler Fox (2014), “Using
            Data from the American Community Survey to
            Better Understand Coverage Measurement
            Results in the 2010 Census,” Proceedings of
            the Survey Research Methods Section,
PX-395      American Statistical Association
            James Farber, Deborah Wagner, and Dean
            Resnick (2005) “Using Administrative Records
            for Imputation in the Decennial Census,” ASA
PX-396      Section on Survey Research Methods

            Mary H Mulry, and Andrew D. Keller (2017),
            "Comparison of 2010 Census Nonresponse
            Follow-Up Proxy Responses with
            Administrative Records Using Census
            Coverage Measurement Results." Journal of
PX-397      Official Statistics 33, no. 2 (2017): 455-475.

            Dave McClure, Robert Santos, Shiva
            Kooragayala (May 2017), “Administrative
            Records in the 2020 US Census: Civil Rights
            Considerations and Opportunities,” Urban
PX-398      Institute Research Report
            J. David Brown, Jennifer H. Childs, and Amy
            O’Hara, “Using the Census to Evaluate
            Administrative Records and Vice Versa,”
            Proceedings of the 2015 Federal Committee on
            Statistical Methodology (FCSM) Research
PX-399      Conference (2015)



                                Plaintiffs’ Trial Exhibit List -24
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 25 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Richard A. Griffin, “Issues Concerning
            Imputation of Hispanic Origin due to
            Administrative Record Enumeration for the
            2020 Census,” Proceedings of the Survey
            Research Methods Section, American
PX-400      Statistical Association (2014)
            Sharon Ennis, Sonya Porter, James Noon, and
            Ellen Zapata, “When Race and Hispanic
            Origin Reporting are Discrepant Across
            Administrative Records and Third Party
            Sources: Exploring Methods to Assign
            Responses,” CARRA Working Paper Series
PX-401      #2015-08, US Census Bureau (2015)
PX-402      Salvo Errata sheet to Expert Report
PX-403      Salvo C.V.
            Peter P. Davis, Census Coverage Measurement
            Memorandum Series #2010‐G‐03, May 22,
PX-404      2012
            Cynthia Rothhaas, Frederic Lestina, and Joan
            M. Hill, 2010 Decennial Census: Item
            Nonresponse and Imputation Assessment
PX-405      Report (Feb. 2012)

            U.S. Census Bureau, 2020 Census Operational
PX-406      Plan Version 3.0, (Released Sept. 2017)
            NYC Department of City Planning, “2010
            Census: Local Review of Census Addresses
PX-407      (LUCA) Documentation” (Dec. 2009)
            NYC Department of City Planning, “The 2000
            Census Address List Appeals Documentation,"
PX-408      (Feb. 2000)
            Sonya Rastogi and Amy O’Hara, “2010 Census
            Match Study.” Center for Administrative
            Records Research and Applications, U.S.
PX-409      Census Bureau (2012), p 21.
            U.S. Census Bureau, Investigating the 2010
            Undercount of Young Children – A New Look
PX-410      at 2010 Census Omissions by Age, 2016
            2010 Census Summary File 1, 2010 Census of
PX-411      Population and Housing, U.S. Census Bureau
            2020 Census Office Budget Allocation, NYC
PX-412      Department of Planning
            H. Hogan, P. Cantwell, J. Devine, V. Mule Jr.,
            V. Velkoff, Population Research and Policy
            Review, Vol. 32, No. 5, New Findings from the
PX-413      2010 Census (Oct. 2013)


                               Plaintiffs’ Trial Exhibit List -25
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 26 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                     Description
                                                              (Leave Blank)     (Leave Blank)
            Eugene P. Ericksen, “Errors in the Census,” in
            Anderson, Citro, and Salvo (Eds.),
            Encyclopedia of the U.S. Census (Second
PX-414      Edition) Sage/CQ Press (2012)
            Administrative Record Modeling Team,
            “Administrative Record Usage Proposal for
            2018 End‐to‐End Test,” U.S. Census Bureau
PX-415      (Jan. 2017)
            Joseph J. Salvo, Arun Peter Lobo,
            "Misclassifying New York's Hidden Units as
            Vacant in 2010: Lessons Gleaned for the 2020
            Census," Population Research and Policy
PX-416      Review, Vol. 32, No. 5 (2013)
PX-417      EHS Funding based on the decennial census
PX-418      Dr. Barreto Raw Survey Data
PX-419      Dr. Barreto Survey Data Code Script

            H. Alpert, “Public Opinion Research as
            Science” Public Opinion Quarterly 20(3)
PX-420      (1956)
            Andridge, Rebecca R. and Little, Roderick J.,
            “A Review of Hot Deck Imputation for Survey
            Non-Response.” International Statistical
PX-421      Review 78(1): 40-64 (2010)
            Ball, John C., “The Reliability and Validity of
            Interview Data Obtained from 59 Narcotic
            Drug Addicts.” American Journal of Sociology
PX-422      72(6): 650–654 (1967)
            Battaglia, Michael et al., “Tips and Tricks for
            Raking Survey Data (a.k.a. Sample
            Balancing)” Proceedings of the Survey
            Research Methods Section, American
PX-423      Statistical Association (2004)
            Berk, Marc L., and Claudia L. Schur, “The
            Effect of Fear on Access to Care among
            Undocumented Latino Immigrants.” Journal of
PX-424      immigrant health 3(3): 151–156 (2001)
            Boudreaux, Michel H. et al., “Measurement
            Error in Public Health Insurance Reporting in
            the American Community Survey: Evidence
            from Record Linkage.” Health services
PX-425      research 50(6): 1973–1995 (2015)
            Bradburn, Norman M., Seymour Sudman, Ed
            Blair, and Carol Stocking, “Question Threat
            and Response Bias.” Public Opinion Quarterly
PX-426      42(2): 221–234 (1978)


                                Plaintiffs’ Trial Exhibit List -26
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 27 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            Brady, Henry, "Contributions of Survey
            Research to Political Science," PS: Political
PX-427      Science & Politics (2000)
            Casey Foundation, “2018 Kids Count Data
PX-428      Book” (2018)
            Center for Survey Measurement,
            MEMORANDUM FOR Associate Directorate
            for Research and Methodology (ADRM)”
PX-429      (2017)
            De La Puente, Manuel, “Using Ethnography to
            Explain Why People Are Missed or
            Erroneously Included by the Census: Evidence
            from Small Area Ethnographic Studies.”
            Center for Survey Methods Research, US
PX-430      Census Bureau (1995)
            De La Puente, Manuel, “Census 2000
            Ethnographic Studies Final Report,” Census
            2000 Topic Report Ethnographic Studies, US
            Census Bureau Statistical Research Division
PX-431      (2004)

            DeMaio, Thomas, Nancy Mathiowetz, Jennifer
            Rothgeb, Mary Ellen Beach, Sharon Durant,
            "Protocol for Pretesting Demographic Surveys
            at the Census Bureau." Report of the Pretesting
PX-432      Committee (June 1993)
            Ericksen, Eugene P., and Teresa K. Defonso.
            1993. “Guest Commentary: Beyond the Net
            Undercount: How to Measure Census Error.”
PX-433      Chance 6(4): 38–14
            Federal Committee on Statistical Methodology,
            Statistical Working Paper 17 – Survey
PX-434      Coverage (1990)
            Frost, Amanda, “Can the Government Deport
            Immigrants Using Information It Encouraged
PX-435      Them to Provide?,” Admin. L.R. (2017)
            Graubard, Barry and Edward Korn, “Survey
            inference for subpopulations,” American
PX-436      Journal of Epidemiology 144(1) (1996)
            Groen, Jeffrey A. 2012. “Sources of Error in
            Survey and Administrative Data: The
            Importance of Reporting Procedures.” Journal
PX-437      of Official Statistics (JOS) 28(2).
            Hunt, Shelby, Richard D. Sparkman, and James
            B. Wilcox, "The Pretest in Survey Research:
            Issues and Preliminary Findings." Journal of
PX-438      Marketing Research. 19(2) (1982)


                               Plaintiffs’ Trial Exhibit List -27
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 28 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Kalton, Graham, “Compensation for Missing
            Survey Data.” University of Michigan Survey
PX-439      Research Center Research Report Series (1983)
            Lee, Eun Sul and Ronald Forthofer, "Analyzing
            Complex Survey Data," Sage Publications
PX-440      (2006)
            Link, Michael W. et al.,“Address-Based versus
            Random-Digit-Dial Surveys: Comparison of
            Key Health and Risk Indicators.” American
            Journal of Epidemiology 164(10): 1019–25
PX-441      (2006)
            Lohr, Sharon L., Sampling: Design and
PX-442      Analysis. New York, NY: Brooks/Cole (1999)
            Keeter, Scott, et al., “Gauging the Impact of
            Growing Nonresponse on Estimates from a
            National RDD Telephone Survey,” Public
PX-443      Opinion Quarterly 70(5) (2006)
            Krysan, Maria, “Privacy and the Expression of
            White Racial Attitudes: A Comparison across
            Three Contexts.” Public Opinion Quarterly:
PX-444      506–544 (1998)
            Lajevardi, Nazita, and Kassra AR Oskooii,
            “Old-Fashioned Racism, Contemporary
            Islamophobia, and the Isolation of Muslim
            Americans in the Age of Trump.” Journal of
            Race, Ethnicity and Politics 3(1): 112–152
PX-445      (2018)
            National Research Council, "The 2000 Census:
            Interim Assessment," National Academies
PX-446      Press (2018)
            National Research Council, "The 2000 Census:
            Counting under Adversity," National
PX-447      Academies Press (2004)

            Meyers, Mikelyn, “Respondent Confidentiality
            Concerns and Possible Effects on Response
            Rates and Data Quality for the 2020 Census.”
PX-448      (2017)
            Montoya, Martin, “Ethnographic Evaluation of
            the Behavioral Causes of Undercount:
            Woodburn, Oregon.” Ethnographic Evaluation
            of the 1990 Decennial Census Report #25.
            Prepared under Joint Statistical Agreement 90-
            06 with the University of Oregon. Bureau of
PX-449      the Census (1992)



                               Plaintiffs’ Trial Exhibit List -28
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 29 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Cruz Nichols, Vanessa, Alana MW LeBrón,
            and Francisco I. Pedraza, “Spillover Effects:
            Immigrant Policing and Government
            Skepticism in Matters of Health for Latinos,”
            Public Administration Review 78(3): 432–443
PX-450      (2018).
            Office for National Statistics, 1999 General
            Register Office for Scotland, Northern Ireland
PX-451      Statistical & Research Agency: (15).
            O’Hare, William, Yeris Mayol-Garcia,
            Elizabeth Wildsmith, and Alicia Torres “The
            Invisible Ones: How Latino Children Are Left
PX-452      Out of Our Nation’s Census Count,” (2016)
            Oskooii, Kassra AR. 2016. “How
            Discrimination Impacts Sociopolitical
            Behavior: A Multidimensional Perspective.”
PX-453      Political Psychology 37(5): 613–640.
            Pedraza, Francisco I., and Maricruz Ariana
            Osorio, “Courted and Deported: The Salience
            of Immigration Issues and Avoidance of Police,
            Health Care, and Education Services among
            Latinos.” Aztlan: A Journal of Chicano Studies
PX-454      42(2): 249–266 (2017)
            Rubin, Donald B. 1976. “Inference and
PX-455      Missing Data.” Biometrika 63(3): 581-592.
            Raines, Marvin D., “Gaining Cooperation from
            a Multi-Cultural Society of Respondents: A
            Review of the US Census Bureau’s Efforts to
            Count the Newly Immigrated Population.”
            Statistical Journal of the United Nations
            Economic Commission for Europe 18(2, 3):
PX-456      217–226 (2001)
            Rao, Krishna, "Discussion of 2018 End-to-End
            Census Test: Nonresponse Follow-up," Census
            Scientific Advisory Committee (Fall 2017
PX-457      Meeting)
            Sanchez, Gabriel R., and Barbara Gomez-
            Aguinaga, “Latino Rejection of the Trump
            Campaign.” Aztlán: A Journal of Chicano
PX-458      Studies 42(2) (2017)
            Stepick, A. “Ethnographic Evaluation of the
            1990 Decennial Census Report Series,”
            Ethnographic Evaluation of the 1990 Decennial
            Census Report #8. Prepared under Joint
            Statistical Agreement #90-08 w/ Florida
PX-459      Intern’l Univ. Bureau of the Census (1992)



                               Plaintiffs’ Trial Exhibit List -29
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 30 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Date Identified    Date Entered
Exhibit #                    Description
                                                             (Leave Blank)     (Leave Blank)
            Tourangeau, Roger, and Tom W. Smith,
            “Asking Sensitive Questions: The Impact of
            Data Collection Mode, Question Format, and
            Question Context,” The Public Opinion
PX-460      Quarterly 60(2): 275–304 (1996)
            Tourangeau, Roger, and Ting Yan. 2007.
            “Sensitive Questions in Surveys.”
PX-461      Psychological bulletin 133(5): 859.
            U. S. Government Accountability Office. 2003.
            “Decennial Census: Lessons Learned for
            Locating and Counting Migrant and Seasonal
            Farm Workers.” (GAO-03-605).
            https://www.gao.gov/products/GAO-03-605
PX-462      (April 18, 2018).
            U.S. Census Bureau, “Investigating the 2010
            Undercount of Young Children – Analysis of
            Census Coverage Measurement Results”
PX-463      (2017)
            van Teijlingen, Edwin R. and Vanora Hundley
            "The importance of pilot studies." Social
PX-464      Research Update. 35 (2001)
            Velasco, Alfredo, “Ethnographic Evaluation of
            the Behavioral Causes of Undercount In The
            Community of Sherman Heights, San Diego,
            California.” Ethnographic Evaluation of the
            1990 Decennial Census Report #22. Prepared
            under Joint Statistical Agreement 89-42 with
            the Chicano Federation of San Diego County.
PX-465      Bureau of the Census (1992)
            Wines, Michael, “Census Bureau’s Own Expert
            Panel Rebukes Decision to Add Citizenship
PX-466      Question.” N.Y. Times. (Mar. 30, 2018)
            Abrego, Leisy J. "Legal consciousness of
            undocumented Latinos: Fear and stigma as
            barriers to claims‐making for first‐and 1.5‐
            generation immigrants." Law & Society
PX-467      Review 45.2 (2011): 337-370
            Arbona, C., Olvera, N., Rodriguez, N., Hagan,
            J., Linares, A., & Wiesner, M., "Acculturative
            stress among documented and undocumented
            Latino immigrants in the United
            States," Hispanic Journal of Behavioral
PX-468      Sciences, 32(3), 362-384 (2010)
            Brownrigg, Leslie and Manuel de la Puente,
            "Sociocultural Behaviors Correlated with
PX-469      Census Undercount" (1992)


                               Plaintiffs’ Trial Exhibit List -30
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 31 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                Date Identified    Date Entered
Exhibit #                     Description
                                                                (Leave Blank)     (Leave Blank)
            Freedman, David and Kenneth Wachter, “On
            the likelihood of improving the accuracy of the
            census through statistical adjustment,” Science
PX-470      and Statistics (2003)
            Gomez, Luis, “The Foundations’s role in the
            2020 Census,” Yakima Valley Community
PX-471      Foundation (2018)
            Hagan, J. M., Rodriguez, N., & Castro, B.,
            "Social effects of mass deportations by the
            United States government, 2000–10," Ethnic
PX-472      and Racial Studies, 34(8), 1374-1391 (2011)
            Menjívar, C., "The power of the law: Central
            Americans’ legality and everyday life in
            Phoenix, Arizona," Latino Studies, 9(4), 377-
PX-473      395 (2011)
            Rodriguez, N., & Hagan, J. M., "Fractured
            families and communities: Effects of
            immigration reform in Texas, Mexico, and El
            Salvador," Latino Studies, 2(3), 328-351
PX-474      (2004)
            Siegel, Jacob S. and Jeffrey S. Passel,
            "Coverage of the Hispanic Population of the
            United States in the 1970 Census: A
            Methodological Analysis," Current Population
            Reports: Special Studies P-23, No. 82 U.S.
PX-475      Census Bureau (1979)
            Szkupinski Quiroga, S., Medina, D. M., &
            Glick, J., "In the belly of the beast: Effects of
            anti-immigration policy on Latino community
            members," American Behavioral Scientist,
PX-476      58(13), 1723-1742 (2014)
            Vargas, Arturo, “Respondent Confidentiality
            Concerns and Possible Effects on Response
            Rates and Data Quality for the 2020 Census,”
            National Advisory Committee on Racial,
            Ethnic, and Other Populations (Fall Meeting,
PX-477      Nov. 2017)
            Cantwell, Patrick, DSSD 2010 Decennial
            Census Memorandum Series #J-12. (June 7,
PX-478      2011)
            Press Release, Dep’t of Commerce, Statement
            from U.S. Secretary of Commerce Wilbur Ross
            on the Release of President Trump’s
PX-479      Immigration Priorities (Oct. 9, 2017)
            Testimony of Wilbur Ross, Secretary of
            Commerce, before the House Committee on
PX-480      Ways and Means, 115-FC09 (Mar. 22, 2018)


                                Plaintiffs’ Trial Exhibit List -31
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 32 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                            Date Identified    Date Entered
Exhibit #                    Description
                                                            (Leave Blank)     (Leave Blank)
PX-481      Congress Letter to Sec Ross (6/28/2018)
            Dan Alexander, "Lies, China And Putin,"
PX-482      Forbes (Jun. 18, 2018)
            Dan Alexander, "New Details About Wilbur
            Ross’ Business Point To Pattern Of Grifting,"
PX-483      Forbes (Aug. 7, 2018)
            Dan Alexander, "The Case Of Wilbur Ross'
PX-484      Phantom $2 Billion," Forbes (Nov. 7, 2017)
            Press Release, DOJ, Sessions Announces
            Appointment of James McHenry (Jan. 10,
PX-485      2018)
            Tae Kim, "Here's the guest list for Trump's
            dinner party with business leaders," CNBC
PX-486      (Aug. 7, 2018)
            Trump Campaign Email - GOOD NEWS We
PX-487      are asking about citizenship (Mar. 28, 2018)
            Tony Lee, Trump Email Supporting Census
            Citizenship Question Triggers Activists,
PX-488      Breitbart (March 21, 2018)
            U.S. Census Bureau, Questions Planned for the
            2020 Census and American Community Survey
PX-489      (Mar. 2018)
            U.S. Census Bureau, Subjects Planned for the
            2020 Census and American Community Survey
PX-490      (Mar. 2017) (revised)
            Video, Excerpt of Secretary Ross Hearing
            Testimony, House Appropriations Committee,
            CJS Subcommittee, Hearing on F.Y. 2019
            Department of Commerce Budget (Mar. 20,
PX-491      2018) (Rep. Serrano)
            Video, Excerpt of Secretary Ross Hearing
            Testimony, House Ways & Means Committee,
            Hearing on Recent Trade Actions, Including
            Section 232 Determinations on Steel &
PX-492      Aluminum (Mar. 22, 2018) (Rep. Chu)

            Video, Excerpt of Secretary Ross Hearing
            Testimony, House Ways & Means Committee,
            Hearing on Recent Trade Actions, Including
            Section 232 Determinations on Steel &
PX-493      Aluminum (Mar. 22, 2018) (Rep. Meng)
            Video, Excerpt of Secretary Ross Hearing
            Testimony, Senate Appropriations Committee,
            CJS Subcommittee, Hearing on the F.Y. 2019
            Funding Request for the Commerce
PX-494      Department (May 10, 2018) (Sen. Leahy)



                              Plaintiffs’ Trial Exhibit List -32
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 33 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                     Description
                                                              (Leave Blank)     (Leave Blank)
            Bryan Lowry, That citizenship question on the
            2020 Census? Kobach says he pitched it to
PX-495      Trump, Kansas City Star (Mar. 27, 2018)
            Kris Kobach, Exclusive—Kobach: Bring the
            Citizenship Question Back to the Census,
PX-496      Breitbart (Jan. 30, 2018)
            Margaret Hartmann, "Wilbur Ross Jokes That
            Syria Strike Was ‘After-Dinner
            Entertainment,’" at Mar-a-Lago, Intelligencer
PX-497      (May 2, 2017)
            Kristina Webb, Wilbur Ross: Syria strikes were
            Mar-a-Lago ‘after-dinner entertainment’, Palm
PX-498      Beach Post (May 3, 2017)
            Sam Dangremond, "A Timeline of Donald
            Trump's Trips to Mar-a-Lago," Town &
PX-499      Country (Apr. 24, 2018)
            Steven Mufson, "Commerce secretary faces
            scrutiny for investments, not selling certain
PX-500      holdings," Washington Post (Aug. 17, 2018)
            Jim Colvin, "Trump's Mar-a-Lago stay a
            welcome break from DC challenges," Chicago
PX-501      Tribune (Nov. 27, 2017)
            Marvin Raines, U.S. Census Bureau, "Gaining
            co operation from a multi-cultural society of
            respondents: A review of the U.S. Census
            Bureau's efforts to count the newly immigrated
            population," Statistical Journal of the United
            Nations Economic Commission for Europe
PX-502      (2011)
            Siegel & Passel, "Coverage of the Hispanic
            population of the United States in the 1970
            census: a methodological analysis," U.S>
PX-503      Census Bureau (1979)
            Census Bureau website page entitled:
            "American Community Survey When to Use 1-
PX-504      Year, 3-Year, or 5-Year Estimates"
PX-505      Email from L. Lofthus to A. Gary (12/18/2017)
PX-506      Email from A. Gary to J. Gore (12/29/2017)
            Written testimony for J. Gore before the House
PX-507      Oversight Committee (5/18/2018)
PX-508      Email from A. Gary to M. Posner (11/3/2017)
            Transcript of J. Gore's testimony before the
            House Oversight Committee dated 5/21/18,
PX-509      2018 WLNR 15617193




                                Plaintiffs’ Trial Exhibit List -33
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 34 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                     Description
                                                              (Leave Blank)     (Leave Blank)
            Rick Hasen, "Incoming DOJ Deputy Assistant
            AG for Civil Rights Worked Defending
            Redistricting Plans," Election Law Blog (Jan.
PX-510      19, 2017)
            Defendants' Supplemental Responses to
PX-511      Plaintiffs' First Set of Interrogatories
            Henry C. Jackson & Patrick Reis, Trump's
            transition team: Binders with few women,
PX-512      Politico (Nov. 11, 2016)
PX-513      Fort Meyers Map
            Brinegar and Popick, "A Comparative Analysis
            of Small Area Population Estimation
            Methods," Cartography and Geographic
            Information Science, Vol. 37, No. 4, 2010, pp.
PX-514      273-284
            Table of DOJ Voting Rights Act Section 2
            Redistricting Cases,
            https://www.justice.gov/crt/voting-section-
PX-515      litigation

            Benavidez v. Irving Independent School
PX-516      District, 690 F. Supp. 2d 451 (N.D. Tex. 2010)
            Michael Wines, "Critics Say Questions About
            Citizenship Could Wreck Chances for an
PX-517      Accurate Census," N.Y. Times (Jan. 2, 2018)
PX-518      4th DOJ Privilege Log
            Jill Colvin, "Trump's Mar-a-Lago stay a
            welcome break from DC challenges," AP (Nov.
            27, 2017)
            http://www.chicagotribune.com/news/nationwo
            rld/politics/ct-maralago-winter-white-house-
PX-519      20171127-story.html
            U.S. Census Bureau (2014), The U.S. Census
            Bureau Mail Return Rate Challenge:
            Crowdsourcing to Develop a Hard-to-Count
            Score, Center for Statistical Research &
            Methodology Research Report Series
PX-520      (Statistics #2014-8)
            Center for Urban Research at the Graduate Cen
            ter of the City University of New York (CUN
            Y) (2017), Mapping Hard to Count (HTC)
            Communities for a Fair and Accurate 2020
PX-521      Census



                                Plaintiffs’ Trial Exhibit List -34
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 35 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Date Identified    Date Entered
Exhibit #                    Description
                                                              (Leave Blank)     (Leave Blank)
            U.S. Census Bureau, P.L. 94-171 COUNTY
            BLOCK MAP (2010 CENSUS): Westchester
PX-522      County, NY.
            Email between Wilbur Ross and Earl
            Comstock, Re: Census Matter (Aug. 10, 2017)
PX-523      [AR 012476]
            Email from Wendy Teramoto to Earl Comstock
PX-524      re: Calls with DOJ (9/16/2017) [AR 012755]
            Email from J. Gore to A. Gary, (12/18/2017)
PX-525      [DOJ 00015135]
            Email from Aguinaga to Gore (6/13/2018)
PX-526      [DOJ 00020042]
            Draft Letter from Boyd to Maloney [DOJ
PX-527      00020043]
            Email from Aguinaga to Gore (6/12/2018)
PX-528      [DOJ 00020045]
            Memorandum Opinion for the General
            Counsel, Dept of Commerce, “Census
            Confidentiality and the PATRIOT Act”
PX-529      (1/2/2010)
            Executive Order Establishing Presidential
PX-530      Advisory Commission on Election Integrity
            Press Release Announcing Kris Kobach as
            Vice Chair of Presidential Advisory
PX-531      Commission on Election Integrity
            Email Correspondence between Department of
            Commerce and Nielsen Data Scientist Christine
PX-532      Pierce
            2014 The US Census Bureau Mail Return Rate
PX-533      Challenge
            Center for Urban Research at the Graduate Cen
            ter of the City University of New York (CUN
            Y) (2017), Mapping Hard to Count (HTC)
            Communities for a Fair and Accurate 2020
PX-534      Census
            PowerPoint re: P.L. 94-171 County Block Map
            (2010 Census): portion of Westchester County,
PX-535      NY

PX-536      Van Hook CV
            Memo from E. Comstock to W. Ross re:
            Census Discussions with DoJ (9/8/2017) [AR
PX-537      012756]
PX-538      Errata to Expert Report of S. Hillygus
            Committee on National Statistics, Letter Report
PX-539      on the 2020 Census (8/7/2018)


                               Plaintiffs’ Trial Exhibit List -35
   Case 1:18-cv-02921-JMF Document 409-2 Filed 10/26/18 Page 36 of 36
                             PLAINTIFFS’ EXHIBIT LIST
    State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                            Date Identified    Date Entered
Exhibit #                   Description
                                                            (Leave Blank)     (Leave Blank)
            Email from B. Aguinaga to Gore, P. Escalona
            re: AG Prep for CJS Approps Hearings
PX-540      (4/6/2018) [DOJ_00032071]
            Census Citizenship Question Memo, DOJ Civil
PX-541      Rights Division [DOJ_00032074]




                              Plaintiffs’ Trial Exhibit List -36
